J-S61034-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DAVID E. SIMMS,

                            Appellant                 No. 961 EDA 2017


                 Appeal from the PCRA Order February 22, 2017
                in the Court of Common Pleas of Chester County
               Criminal Division at Nos.: CP-15-CR-0004169-2009
                            CP-15-CR-0004328-2009


BEFORE: LAZARUS, J., RANSOM, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                    FILED NOVEMBER 28, 2017

        Appellant, David E. Simms, appeals pro se from the order dismissing

his petition for relief pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

        Appellant asserts PCRA court error in dismissing his petition, which

claimed that he received a constitutionally invalid mandatory minimum

sentence. (See Appellant’s Brief, at 9-20).

        We review the grant or denial of PCRA relief to determine whether the

court’s decision is supported by the record and free of legal error. For legal

questions, our standard of review is de novo, and our scope of review is
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S61034-17


plenary.     See Commonwealth v. Burton, 158 A.3d 618, 627 n.13 (Pa.

2017).

        This case returns to us after remand for the PCRA court to appoint

counsel.1 (See PCRA Court Opinion, 5/12/17, at unnumbered page 2; see

also Commonwealth v. Simms, No. 89 EDA 2016, 2016 WL 5845389, at

*1 (Pa. Super. filed Aug. 30, 2016) (unpublished judgment order)).2

        Briefly, Appellant entered a negotiated plea to two counts of robbery

and one count of fleeing or attempting to elude, receiving the agreed

aggregate sentence of not less than twelve nor more than thirty years’

incarceration in a state correctional institution.       (See N.T. Sentencing,

8/02/10, at 9-10, 12; see also Guilty Plea Colloquy, 8/02/10, at

unnumbered page 3).          Appellant received the negotiated sentence, not a

mandatory minimum sentence. (See PCRA Ct. Op., at unnumbered page 3).

The record is devoid of any indication to the contrary.        The PCRA court’s

decision is supported by the record and free of legal error.        Moreover, on

review, we find no other claims which would merit PCRA relief.

        Order affirmed.

____________________________________________


1 The court appointed counsel but subsequently granted his petition to
withdraw after he filed a “no merit” letter. See Commonwealth v. Turner,
544 A.2d 927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213 (Pa.
Super. 1988) (en banc).

2   We respectfully refer the reader to that order for more history of this case.




                                           -2-
J-S61034-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/2017




                          -3-